NO. 07-09-0065-CR
                                  NO. 07-09-0066-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 NOVEMBER 17, 2009

                          ______________________________


                           LAURA LEI MEYERS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

           NOS. 58,132-D & 58,133-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Following an open plea of guilty to possession of a controlled substance1 in cause

number 58,132-D, Appellant, Laura Lei Meyers, was convicted by the trial court and



      1
          Tex. Health & Safety Code Ann. § 481.115(b) (Vernon Supp. 2009).
sentenced to twelve months confinement. In cause number 58,133-D, Appellant entered

an open plea of guilty to tampering with physical evidence with intent to impair2 and was

sentenced to five years confinement. The trial court ordered the sentences to run

concurrently. In presenting this appeal, counsel has filed an Anders3 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm.


       In support of her motion to withdraw, counsel certifies she has conducted a

conscientious examination of the record and, in her opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008). Counsel candidly discusses why, under the controlling authorities,

the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).

Counsel has demonstrated that she has complied with the requirements of Anders and In

re Schulman by (1) providing a copy of the brief to Appellant, (2) notifying her of her right

to file a pro se response if she desired to do so, and (3) informing her of her right to file a

pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408.4 By letter, this


       2
           Tex. Penal Code Ann. § 37.09(a)(1) (Vernon Supp. 2009).
       3
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       4
        Notwithstanding that Appellant was informed of her right to file a pro se petition for
discretionary review upon execution of the Trial Court’s Certification of Defendant’s Right
of Appeal, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure
which provides that counsel shall within five days after this opinion is handed down, send
Appellant a copy of the opinion and judgment together with notification of her right to file
a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at 411 n.35.

                                              2
Court granted Appellant thirty days in which to exercise her right to file a response to

counsel’s brief, should she be so inclined. Id. at 409 n.23. Appellant did file a response.

However, the State did not favor us with a brief.


       On July 2, 2008, Officer Jacob Diaz initiated a traffic stop of Appellant for expired

registration. Appellant and the officer pulled into a parking lot. Officer Diaz asked

Appellant to exit the vehicle, issued her a citation, then informed her she was free to leave.

When she opened the door to enter her vehicle, he observed a white crystalline substance

on the carpet between the door and driver’s seat. According to Officer Diaz’s testimony,

when he inquired about the substance, Appellant admitted it was methamphetamine and

that she was trying to dispose of it.


       During the plea hearing, Appellant testified that she had recently used marihuana

and methamphetamine. During cross-examination, she admitted to a prior misdemeanor

and felony conviction. She had been placed on community supervision for the felony

conviction and was later revoked after pleading true to twelve violations of the terms and

conditions thereof. Appellant requested that the trial court grant her either community

supervision or allow her to enter a rehabilitation program. At the conclusion of the hearing,

the trial court announced its decision to sentence her to confinement. The trial court was

convinced Appellant would not change unless she was “separated from the dope scene

entirely.”




                                              3
       At the behest of Appellant, counsel presents two arguable issues: (1) Appellant’s

plea was involuntary and (2) the trial court erred in denying Appellant’s request for

probation. Counsel then concludes that the record and legal authorities do not support

reversal of Appellant’s conviction on either issue.5


       By her pro se response, Appellant maintains her trial attorney rendered ineffective

assistance of counsel. After a review of the record before us, we conclude that under the

standard of review provided by Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984), Appellant has not demonstrated that her counsel’s performance

fell below an objective standard.


       We have independently examined the entire record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford

v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues.

See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing the record,

counsel’s brief, and Appellant’s pro se response, we agree with counsel that there are no


       5
          Before accepting a guilty plea, a trial court has an affirmative duty to admonish a
defendant on the “range of punishment” attached to the offense. Tex. Code Crim. Proc.
Ann. art. 26.13(a)(1) (Vernon Supp. 2009). “Range of punishment” does not include
community supervision. Price v. State, 866 S.W.2d 606, 610 (Tex.Crim.App. 1993). Thus,
a trial court has no duty to admonish a defendant as to eligibility for community supervision.
Downs v. State, 137 S.W.3d 837, 841 (Tex.App.–Houston [1st Dist.] 2004, pet. ref’d) (citing
Ex Parte Williams, 704 S.W.2d 773, 775 (Tex.Crim.App. 1986). Additionally, the trial
court’s decision to grant community supervision is discretionary and not reviewable. Speth
v. State, 6 S.W.3d 530, 533 (Tex.Crim.App. 1999).

                                              4
plausible grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel's motion to withdraw is granted and the trial court’s judgments

are affirmed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              5